DETAILED ACTION
	1.	This action is in response to the application filed on 6/15/21.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 7-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price et al. (US 20140117956).
Regarding claim 1: Price et al. disclose a voltage regulator (i.e. figures 3-8) comprising: 
a transistor (i.e. 304) having a load current path connecting an input node (i.e. for Vdd) with an output node (i.e. for Vout), the input node being configured to receive an input voltage (i.e. Vdd) and the output node being configured to provide an output voltage (i.e. Vdd); 
a main control loop (i.e. loop of 302) coupled between the output node (i.e. for Vout) and a control electrode (i.e. gate of 304) of the transistor (i.e. 304) and configured to control a voltage (i.e. Vhg) applied to the control electrode (i.e. gate of 304) so that the output voltage (i.e. for Vout) matches a set-point (i.e. Vref); and 
a supplemental control loop (i.e. 350) coupled between the output node (i.e. for Vout) and the control electrode (i.e. gate of 304) of the transistor (i.e. 304) and configured to detect a transient in the output voltage (i.e. signal 350_IN) and to adjust the voltage (i.e. Vhg) applied to the control electrode (i.e. gate of 304) in response to the detecting (i.e. detecting by 350) the transient in the output voltage (i.e. signal 350_IN), wherein the supplemental control loop (i.e. 350) includes a slope detection circuit (i.e. circuit of figure 4) configured to provide a first signal (i.e. signal output from circuit 400 when slop of Vout is negative) indicating a detection of a negative slope (i.e. negative signal of Vout), and a second signal (i.e. signal output from circuit 400 when slop of Vout is positive) indicating a detection of a positive slope (i.e. positive signal of Vout) (i.e. ¶ 61).
Regarding claim 7: (i.e. figures 3-8) wherein the first signal and the second signal, which are provided by the slope detection circuit, are current signals (i.e. ¶ 61).
Regarding claim 8: (i.e. figures 3-8) wherein the slope detection circuit includes a differentiator (i.e. circuit includes 516).
Regarding claim 9: (i.e. figures 3-8) wherein: the differentiator is implemented using a capacitor, or the differentiator is an active differentiator circuit (i.e. circuit includes 516).
Regarding claim 10: (i.e. figures 3-8) wherein: the slope detection circuit is configured to provide the first signal representing a time derivative of the output voltage, when the output voltage has the negative slope; and the slope detection circuit is configured to provide the second signal representing the time derivative of the output voltage, when the output voltage has the positive slope (i.e. dVout/dt of negative and positive slope of Vout) (i.e. ¶ 61).
Regarding claim 11: (i.e. figures 3-8) wherein the slope detection circuit includes at least one of: an RC differentiator circuit; a capacitor coupled to an input of a current buffer circuit; or a capacitor (i.e. 524) coupled to an input of a differential pair circuit (i.e. 516) (i.e. ¶ 61-64).
Regarding claim 12: (i.e. figures 3-8) wherein the main control loop (i.e. loop of 302) includes an error amplifier (i.e. amplifier of 302) configured to receive a feedback voltage (i.e. from Vout) representing the output voltage (i.e. Vout) and a reference voltage (i.e. Vref), the error amplifier having an output coupled to the control electrode of the transistor (i.e. 304) and providing an output signal (i.e. output of 302) that depends on a difference between the reference voltage (i.e. Vref) and the output voltage (i.e. Vout).
Regarding claim 14: Price et al. disclose a method comprising: providing an output voltage (i.e. Vout) to a load using a transistor (i.e. 304) having a load current path connecting an input node (i.e. for Vdd) with an output node (i.e. Vdd); 
controlling, using a main control loop (i.e. loop of 302), a voltage (i.e. Vhg) applied to a control electrode (i.e. gate of 304) of the transistor (i.e. 304) so that the output voltage (i.e. Vout) matches a set-point (i.e. Vref); 
detecting (i.e. by 350) a transient in the output voltage (i.e. signal 350_IN), wherein detecting the transient (i.e. signal 350_IN) comprises generating a signal (i.e. signal provide by circuit 350) representing a time derivative (i.e. dVout/dt) of the output voltage (i.e. Vout); and 
adjusting (i.e. by circuit 350 at output) the voltage (i.e. Vhg) applied to the control electrode (i.e. gate of 304) in response to the detection of a slope (i.e. slope of Vout) (i.e. ¶ 61).
Regarding claim 15: (i.e. figures 3-8) wherein detecting the transient comprises: generating a first signal representing the time derivative of the output voltage when the time derivative is negative; and generating a second signal representing the time derivative of the output voltage when the time derivative is positive (i.e. ¶ 61).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	6.	Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 20140117956) in view of Chellanuthu et al. (US 20190020338).
 Regarding claim 13: Price et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the feedback voltage is provided at a middle tap of a voltage divider connected to the output node.
 	Chellanuthu et al. disclose a voltage regulator comprising (i.e. figure 1: 1006) the feedback voltage is provided at a middle tap of a voltage divider connected to the output node.
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Price et al.’s invention with the regulator as disclose by Chellanuthu et al. to have regulators and other circuits that supply power to integrated circuit chips are relied on to deliver a consistent voltage, even when the power received by the voltage regulator varies widely.

Allowable Subject Matter
7.	Claim 20-21 are allowed.
 Regarding to claim 20, the prior art fails to disclose a first slope detection circuit configured to detect a voltage slope in a first direction at the output node of the transistor, the first slope detection circuit configured to be AC coupled to the control node of the transistor; and a second slope detection circuit configured to detect a voltage slope in a second direction opposite the first direction at the output node of the transistor, the second slope detection circuit configured to be AC coupled to the control node of the transistor.

8.	Claims 2-6 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838